   
 

se 1:20-cv-04469-VM Document 12 Filed 12/29/20 Page 1 of 9
ZUSTELLUNGSZEUGNIS

CERTIFICATE

ATTESTATION

 

The undersigned authority has the honour to certify, in conformity with article 6 of the Convention,
L'autorité soussignée a I'honneur d'attester conformément a l'article 6 de ladite Convention,

-] 1. dass der Antrag erledigt worden ist *)
that the document has been served *)
que la demande a été exécutée *)

 

 

 

- am (Datum) 23.11.2020
the (date)
le (date)
- — in (Ort, StraBe, Nummer) Senden, Industriestrake 4
at (place, street, number)
a (localité, rue, numéro)

 

 

- in einer der folgenden Formen nach Artikel 5:
in one of the following methods autohorised by article 5:
dans une des formes suivantes prévues a l'article 5:

 

Xl a) in einer der gesetzlichen Formen (Artikel 5 Absatz 1 Buchstabe a) *).
in accordance with the provisions of sub-paragraph a) of the first paragraph of article 5 of the Convention *).
selon les formes légales (article 5, alinéa premier, lettre a) *).

 

oO b) in der folgenden besonderen Form *):
in accordance with the following particular method *):
selon la forme particuliére suivante *):

 

Oo c) durch einfache Ubergabe *).
by delivery to the addressee, who accepted it voluntarily *).
par remise simple *).

 

 

 

 

 

Die in dem Antrag erwahnten Schriftstiicke sind Ubergeben worden an:
The documents referred to in the request have been delivered to:
Les documents mentionnés dans la demande ont été remis a:

 

(Name und Stellung der Person) Ramon Tissler (Einlegung des Schriftstiicks in den zum
(identity and description of person) Geschaftsraum gehérenden Briefkasten)
(identité et qualité de la personne)

 

Verwandtschafts-, Arbeits- oder sonstiges Verhaltnis zum
Zustellungsempfanger:

relationship to the addressee (family, business or other):
liens de parenté, de subordination ou autres, avec le
destinataire de |'acte:

 

 

 

 

(2. dass der Antrag aus folgenden Griinden nicht erledigt werden konnte *):
that the document has not been served, by reason of the following facts *):
que la demande n'a pas été exécutée, en raison des faits suivants *):

(1 Nach Artikel 12 Absatz 2 des Ubereinkommens wird die ersuchende Stelle gebeten, die Auslagen, die in der beiliegenden Aufstellung im
einzelnen angegeben sind, zu zahlen oder zu erstatten *).
In conformity with the second paragraph of article 12 of the Convention, the applicant is requested to pay or reimburse the expenses
detailed in the attached statement *).
Conformément a l'article 12, alinéa 2, de ladite Convention, le requérant est prié de payer ou de rembourser les frais dont le détail figure
au mémoire ci-joint *).

Anlagen / Annexes / Annexes

 

Zuriickgesandte Schriftstiicke:
Documents returned:
Piéces renvoyées:

 

Gegebenenfalls Erledigungssticke: Ausgefertigt in Ludinghausen
In appropriate cases, documents establishing the service: Done at

oe £
Le cas échéant, les documents justificatifs de l'exécution: Fait > até
J els ~~

ignature and/or stamp. ‘

 

  

i

Signature eV/ou cachet. \ ie \ py Baw f

 

 

 

 

*s,

*) Unzutreffendes streichen. / Delete if inappropriate. / Rayer les metions inutiles. any
-

_ ZustellungsurkGride4469- -VM Document 1? F

iled 12/29/2Q6Paqe ef 92 sve

AT

 

 

 

 

 

 

 

 

 

 

1.1 Aktenzeichen 1.2 Gof. weitere Kennz. Weitereenden innerhalb
> 11 AR 5/20 S.v. 19.11.20, Anlg. 1:20-cv-04469 a ee Ft
Vv. 12.06.20 : = s des Am sgeric Ss
1.6 Bezirks des Landgerichts
1.7% — Inlands
1.3 Adressat
Herrn .
Ramon Tissler —_————= Bei der Zustellung zu beachtende Vermerke —_—_—_—_—_—_—_—
. 1.8 Ersatzzustellung ausgeschlossen
Industriestr. 4 1.9 Keine Ersatzzustellung an:
48308 Senden
1.10 Nicht durch Niederlegung zustellen
1:14 Mit Angabe der Uhrzeit zustellen
1.4 Bei erfolglosem Zustellversuch: Vermerk iiber den Grund der Nichtzustellung
1.4.1 Adressat unter der angegebenen Anschrift nicht zu ermitteln
UO 1.4.2 Adressat verzogen nach:
StraBe und Hausnummer
Postleitzahl, Ort
1.4.3 Weitersendung nicht mdglich Weitersendung nicht verlangt
1.4.4 Empfanger unbekannt verzogen
1.4.5 Anderer Grund:
1.4.6 Datum
* 1.4.7 Unterschrift

r

Deutsche Post AG
Zustellstitzpunkt

1.4.8 Postunternehmen/Behorde:

Zustellungsurkunde/Zustellungsauftrag
zuriick an Absender

Geschaftsstelle des
Amtsgerichts Ludinghausen
Postfach 11 34

59331 Ludinghausen

+

Pe ee ee er ae ae ea |

911096

=e i

911-013-000
Das mit umseitiger Anschrift und Aktenzeichen versehene Schriftstiick (verschlossener Umschlag) habe ich in meiner Eigenschaft als

2 X Postbediess@se 1:20-Cv-044 69 VMiiedgQgument 12 Filed LAleg/2 er Page 3 0f9 Behdérdenbedien'

ee Uubergeben, und zwar (4.7 bis 8.3)

 

4.1 unter der Zustellanschrift (siehe 1.3)

4.2 an folgendem Ort: StraBe, Hausnummer
(soweit von 1.3
abweichend)

Postleitzahl, Ort

Sil — dem Adressaten (1.3) persénlich.
5.2 — einem Vertretungsberechtigten 5.4 Herrn/Frau (Name, Vorname)
‘ (gesetzlichen Vertreter/Leiter):

5.3 - dem durch schriftliche Vollmacht aus-

gewiesenen rechtsgeschaftlichen Vertreter: >

| , weil ich den Adressaten (1.3)/Vertretungsberechtigten in der Wohnung nicht erreicht habe, dort
6.1 - einem erwachsenen FamilienangehGrigen: ro 6.4 Herrn, Frau (Name, Vorname)
6.2 — einer in der Familie beschaftigten Person: b>
6.3 — einem erwachsenen standigen Mitbewohner: >
7.2 Herrn, Frau (Name, Vorname,

tA , weil ich den Adressaten (1.3)/Vertretungs- al cc name)

berechtigten in dem Geschaftsraum nicht
erreicht habe, einem dort Beschaftigten:

, weil ich den Adressaten (1.3)/Vertretungsberechtigten in der Gemeinschaftseinrichtung nicht erreicht habe, dort VU
i 8.3 Herrn, Frau (Name, Vorname)
8.1 dem Leiter der Einrichtung:
8.2 einem zum Empfang ermachtigten Vertreter: >
9 x zu tibergeben versucht. (10.7 bis 12.3)
Weil die Ubergabe des Schriftstiicks in der Wohnung/in dem Geschaftsraum nicht méglich war, habe ich das Schriftstiick in den
10.1 — zur Wohnung
10.2 x — zum Geschaftsraum

gehorenden Briefkasten oder in eine ahnliche Vorrichtung eingelegt.

114 Weil auch die Einlegung in einen Briefkasten oder in eine ahnliche Vorrichtung (10.1, 10.2)/die Ersatzzustellung in der Gemein-
schaftseinrichtung (8.1 bis 8.3) nicht méglich war, wird das Schriftstiick bei der hierflir bestimmten Stelle niedergelegt, und zwar in
11.1.1 Niederlegungsstelle
11.1.2 StraBe, Hausnummer
11.1.3 Postleitzahl, Ort @
Die schriftliche Mitteilung Uber die Niederlegung habe ich

11.2 ~ in der bei gew6hnlichen Briefen iiblichen Weise abgegeben, namlich (Art der Abgabe):

11.3 — an der Tur zur Wohnung/zum Geschaftsraum/zur Gemeinschaftseinrichtung angeheftet. sal
Weil die Annahme der Zustellung durch Name, Vorname: Beziehung zum Adressaten:

12
verweigert wurde, habe ich das Schriftstiick

124 — in der Wohnung/dem zur Wohnung gehérenden Briefkasten oder in einer ahnlichen Vorrichtung zurtickgelassen.

12.2 — in dem Geschéaftsraum/dem zum Geschaiftsraum gehérenden Briefkasten oder in einer ahnlichen Vorrichtung zuriickgelassen.

12.3 — an den Absender zuriickgeschickt, da keine Wohnung oder kein Geschaftsraum vorhanden ist.

13 Den Tag der Zustellung — ggf. mit Uhrzeit — habe ich auf dem Umschlag des Schriftstiicks vermerkt.

13.1 Datum 13.2 ggf. Uhrzeit 13.3 Unterschrift des Zustellers
21 3if\¢ |Zio

13.4 Postunternehmen/Behdérde

ye? :
Deutsche Post AG 13.5 Name, Vorname des Zustellers (in Druckbuchstaben)
Zustellstiitzpunkt
D Cnptayzwst A orn pe of er- |
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20

Amtsgericht Lidinghausen
-Geschaftsstelle-

-11- Amtsgericht Ludinghausen, 59331 Ludinghausen
Per Luftpost

Michael J. Kapin, ESQ.

c/o Judicial Process & Support, Inc.
19 West Flagler Street #610
MIAMI, FL 33130

United States of America

Ihr Zeichen: 1:20-cv-04469-VM

Sehr geehrte Damen und Herren,

in Sachen
Kapin PLLC gegen Tissler

erhalten Sie die Anlage(n) nach Erledigung zurick.

Mit freundlichen Gruen
Froning
Justizbeschaftigte

- automatisiert erstellt, ohne Unterschrift giiltig -

Page 4 of 9

1K

@:

26.11.2020

Seite 1 von 1

Aktenzeichen
11 AR 5/20
bei Antwort bitte angeben

Bearbeiter
Frau Reher
Durchwahl
025912307-66

Anschrift
Seppenrader Str. 3
59348 Ludinghausen
Sprechzeiten

Telefon
0259123070
Telefax:
02591230760

Nachtbriefkasten: Seppenrader
Str. 3, 59348 Ludinghausen
Konten der Zahlstelle
Liidinghausen: Postbank IBAN
DE57440100460000040468
Schalterstunden: Montag -
Freitag 09.00 - 12.00 Uhr

Informationen zur Verarbeitung personenbezogener Daten in Rechtssachen durch die Justiz in Nordrhein-

Westfalen finden Sie unter: www.justiz.nrw/datenschutz/rechtssachen.
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20 Page 5 of 9

Tel 0 oH
FOR SERVICE ABROAD OF JUDICIAL OR

EXTRAJUDICIAL DOCUMENTS
DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
D’UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE

 

Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters, signed at The Hague, the 15th of November 1965.
Convention relative a la signification et a la notification a ’étranger des actes judiciaires ou extrajudiciaires en
matiére civile ou commerciale, signée a La Haye le 15 novembre 1965.

 

| Identity and address of the applicant Address of receiving authority

| Identité et adresse du requérant Adresse de l'autorité destinataire

| MICHAEL J. KAPIN, ESQ. Prasidentin des Oberlandesgerichts Munchen
| C/o Judicial Process & Support, Inc. Prielmayerstrasse 5

, 19 West Flagler Street, #610 80097 Miinchen

| Miami, FL 33130 tel.: +49 (89) 5597-02

| Authorized applicant pursuant to public law fax: +49 (89) 5597-3575

| 97-351 of Feb. 26, 1983 which amended rule e-mail: poststelle@olg-m.bayern.de

| 4(c) 2(a) Federal Rules of Civil Procedure www. justiz.bayern.de/gericht/olg/m/

' Case Number: 1:20-cv-04469-VM German

 

 

The undersigned applicant has the honour to transmit - in duplicate — the documents listed below
and, in conformity with Article 5 of the above-mentioned Convention, requests prompt service of
one copy thereof on the addressee, i.e.:

Le requérant soussigné a I’honneur de faire parvenir — en double exemplaire — a l'autorité destinataire les documents
ci-dessous énumérés, en la priant, conformément a l'article 5 de la Convention précitée, d’en faire remettre sans retard
un exemplaire au destinataire, a savoir :

 

| (identity and address) |
| (identité et adresse)

| RAMON TISSLER

| INDUSTRIESTRASSE 4

| 48308 SENDEN, GERMANY

 

a) in accordance with the provisions of sub-paragraph a) of the first paragraph of
| Article 5 of the Convention*

selon les formes légales (article 5, alinéa premier, lettre a))*

| g | 5) in accordance with the following Particular’ method (sub-paragraph b) of the first
| paragraph of Article 5)*: |

selon la forme particuliére suivante (article 5, alinéa premier, lettre b)* :

I

 

 

 

| & by delivery to the addressee, if he accepts it voluntarily (second paragraph of
Article 5)*
le cas échéant, par remise simple (article 5, alinéa 2)*

 

 

The authority is requested to return or to have returned to the applicant a copy of the documents -
and of the annexes* - with the attached certificate.

Cette autorité est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de I’acte - et de ses annexes* -
avec l’attestation ci-jointe.

List of documents / Enumeration des piéces

 

e EXECUTED "REQUEST" IN DUPLICATE

e SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, RELATED CASE STATEMENT,
COMPLAINT AND DEMAND FOR JURY TRIAL.

e ‘ALL DOCUMENTS JN DUPLICATE

 

* if appropriate / s'il y a lieu

Done at / Fait a NEW YORK, NEW YORK, USA, __| Signature and/or stamp “|

Signature : / ou cachet |

- (YR

Permanent Bureau July 2017 VY\\ € hath 17 my GQ piv, fR x 7

 

 

 

 

 

 
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20 Page 6 of 9

WARNING

AVERTISSEMENT

 

| Identity and address of the addressee
| Identité et adresse du destinataire
| RAMON TISSLER
INDUSTRIESTRASSE 4
| 48308 SENDEN, GERMANY

IMPORTANT

THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND
OBLIGATIONS. THE ‘SUMMARY OF THE DOCUMENT TO BE SERVED’ WILL GIVE YOU SOME
INFORMATION ABOUT ITS NATURE AND PURPOSE. YOU SHOULD HOWEVER READ THE
DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.

IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON
THE POSSIBILITY OF OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE YOU
LIVE OR IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED.

ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE
THE DOCUMENT WAS ISSUED MAY BE DIRECTED TO:

TRES IMPORTANT

LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS.
LES « ELEMENTS ESSENTIELS DE L’ACTE » VOUS DONNENT QUELQUES INFORMATIONS SUR SA NATURE
ET SON OBJET. IL EST TOUTEFOIS INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU
DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER UN AVIS JURIDIQUE.

S| VOS RESSOURCES SONT INSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE D’OBTENIR
L'ASSISTANCE JUDICIAIRE ET LA CONSULTATION JURIDIQUE, SOIT DANS VOTRE PAYS, SOIT DANS LE
PAYS D'ORIGINE DU DOCUMENT.

LES DEMANDES DE RENSEIGNEMENTS SUR LES POSSIBILITES D’OBTENIR L’ASSISTANCE JUDICIAIRE OU
LA CONSULTATION JURIDIQUE DANS LE PAYS D’ORIGINE DU DOCUMENT PEUVENT ETRE ADRESSEES A:

It is recommended that the standard terms in the notice be written in English and French and
where appropriate also in the official language, or in one of the official languages of the State in
which the document originated. The blanks could be completed either in the language of the State
to which the document is to be sent, or in English or French.

Il est recommandé que les mentions imprimées dans cette note soient rédigées en eu frangaise et en langue
anglaise et le cas échéant, en outre, dans la langue ou l'une des langues officielles de I’Etat d’origine de l'acte. Les
blancs pourraient étre remplis, soit dans la langue de l'Etat ou le document doit étre adressé, soit en langue frangaise,
soit en langue anglaise.

 

 

Permanent Bureau July 2017
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20 Page 7 of 9

SUMMARY OF THE DOCUMENT TO BE SERVED

ELEMENTS ESSENTIELS DE L’ACTE

 

Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
paragraph).
Convention relative a la signification et a la notification a |’étranger des actes judiciaires ou
extrajudiciaires en matiére civile ou commerciale, signée a La Haye le 15 novembre 1965
(article 5, alinéa 4).

| Name and address of the requesting authority: ©
| Nom et adresse de I’autorité requérante :

bu ps

| Particulars of the parties*:
| Identité des parties* :

 

| MICHAEL J. KAPIN, ESQ. Oo
c/o Judicial Process and Support, Inc.
19 W. Flagler St., #610, Miami, FI. 33130

DAVID MOYAL. vs. MOBELHANDEL
MUNSTERLAND RAMON TISSLER, D/B/A
ORIGINAL ANTIQUE FURNITURE, A/K/A
ORIGINAL ANTIKE MOEBEL, ET AL.
CASE NO. 1:20-cv-04469-VM

 

* |f appropriate, identity and address of the person interested in the transmission of the document
S'ily a lieu, identité et adresse de la personne intéressée a la transmission de |'acte

 

O JUDICIAL DOCUMENT™*
ACTE JUDICIAIRE*™*

 

 

Nature and purpose ofthe document: |
Nature et objet de I’acte :

Nature and purpose of the proceedings and,
when appropriate, the amount in dispute:
Nature et objet de l’instance, le cas échéant, le
montant du litige :

‘Date and Place for entering appearance™:
Date et lieu de la comparution™ :

Court which has given judgment™:
Juridiction qui a rendu la décision™ :

Date of judgment*:
Date de la décision** :

FILED A COMPLAINT AGAINST THE
DEFENDANT

PLAINTIFF ENTERED INTO AN EXCLUSIVE

DISTRIBUTION AGREEMENT WITH A
GERMAN FURNITURE COMPANY. PLAINTIFF

| TO GIVE NOTICE THAT THE PLAINTIFF HAS |

WAS GIVEN EXCLUSIVE RIGHT TO SELL THE |

GERMAN COMPANY'S FURNITURE IN THE
US AND CANADA IN THE AGREEMENT.
DEFENDANTS BREACHED THE AGREEMENT
BY CONTINUING TO SELL THEIR FURNITURE —
IN THE US AND CANADA WITHOUT
PLAINTIFF'S INVOLVEMENT.

~| FILE ANSWER WITH:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK,
CLERK OF COURT

500 PEARL ST NEW YORK, NY 10007

A COPY OF THE ANSWER MUST BE MAILED
TO: MICHAEL J. KAPIN, ESQ.

1133 BROADWAY, SUITE 1001 NEW YORK,
NEW YORK 10010

N/A

N/A

 

Time limits stated in the document™:
Indication des délais figurant dans l’acte** :

 

 

** if appropriate / s'il y a lieu —

a ea mil ei eam

ANSWER OR RESPONSE IS DUE 21 DAYS ~

| AFTER SERVICE UPON YOU.

 
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20

Page 8 of 9

 

O EXTRAJUDICIAL DOCUMENT*
ACTE EXTRAJUDICIAIRE*™*

 

 

 

Nature and purpose of the document:
Nature et objet de l’acte :

Time-limits stated inthe document”: =

Indication des délais figurant dans l’acte** :

** if appropriate /siily alieu

N/A

TNA

|
|
|
aa
|
|

 

Permanent Bureau July 2017

 
Case 1:20-cv-04469-VM Document 12 Filed 12/29/20 Page 9 of 9
Case 1:20-cv-04469-VM Document 8 Filed 06/12/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

DAVID MOYAL )
)
)
)
Plaintiff(s) )
v. } Civil Action No. 1:20-cv-04469
MOBELHANDEL MUNSTERLAND RAMON )
TISSLER, d/b/a ORIGINAL ANTIQUE )
FURNITURE, a/k/a ORIGINAL ANTIKE
MOEBEL, RAMON TISSLER, an individual, and )
KAI KOGELBOOM. an individual. )
Defendant(s) )
SUMMONS IN A CIVIL ACTION
RAMON TISSLER

To: (Defendant's name and address)

IndustriestraRe 4
48308 Senden, Germany

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: KAPIN PLLC

Attorney for Plaintiff
MICHAEL J. KAPIN, ESQ.
1133 Broadway - Suite 1001
New York, New York 10010

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 6/12/2020 _ /s/ J. Gonzalez

Signature of Clerk or Deputy Clerk
